[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 07-10961                ELEVENTH CIRCUIT
                                                             April 11, 2008
                       ________________________
                                                          THOMAS K. KAHN
                                                               CLERK
                     D. C. Docket No. 05-00051-CV-5

GEORGE ALLEN, SR.,

                                                           Plaintiff-Appellant,

                                  versus

BAPTIST VILLAGE, INC.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                             (April 11, 2008)

Before TJOFLAT, ANDERSON and HILL, Circuit Judges.

PER CURIAM:
      The overwhelming evidence in this summary judgment record establishes

that the plaintiff was fired from his position because of the undisputed evidence

that he was tapping into the telephone lines of the residents and conducting

extensive personal telephone calls thereon, all in violation of explicit company

policies, and probably also in violation of the law. Because this legitimate business

reason is so clearly the sole cause of plaintiff’s termination, we can readily

pretermit other issues relating to the discrimination and retaliation claims,

including the timeliness of the EEOC charge and the existence vel non of a prima

facie case.

      Plaintiff also appeals the district court’s grant of summary judgment

rejecting plaintiff’s claims under the federal wiretapping statute and Georgia’s

wiretapping statute. Both claims assert that defendant violated the two statutes by

intercepting his telephone calls by video and audio surveillance devices. With

respect to these two claims, we need address only one issue that is dispositive of

both claims. We readily conclude that plaintiff had no objective expectation of

privacy and no objective expectation that his conversations would not be

intercepted. Plaintiff was intentionally tapping into someone else’s telephone line,

and conducting extensive personal telephone calls thereon, in violation of express

company policies, and probably in violation of the law. As a matter of common

                                           2
sense, no reasonable person could expect any degree of privacy during

conversations had upon telephone lines which plaintiff had no right to be using.

Any reasonable person would expect that such surreptitious and improper use

might be detected and might be recorded for the purpose of eliminating such

improper use and exacting appropriate discipline.1

       Accordingly, the judgment of the district court is

       AFFIRMED.




       1
              Moreover, the Georgia law claim is foreclosed by Elmore v. Atlanta Zayre, Inc.,
341 S.E.2d 905 (Ga.Ct.App. 1986).

                                               3